

113 HR 3441 IH: Spouses of Heroes Education Act
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3441IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Ms. Titus introduced the following bill; which was referred to the Committee on Veterans’ AffairsA BILLTo amend title 38, United States Code, to expand the Marine Gunnery Sergeant John David Fry scholarship to include spouses of members of the Armed Forces who die in the line of duty, and for other purposes.1.Short titleThis Act may be cited as the Spouses of Heroes Education Act.2.Expansion of Marine Gunnery Sergeant John David Fry scholarship(a)Expansion of entitlementSubsection (b)(9) of section 3311 of title 38, United States Code, is amended by inserting or spouse after child.(b)Limitation and election on certain benefitsSubsection (f) of such section is amended—(1)by redesignating paragraph (2) as paragraph (4);(2)by inserting after paragraph (1) the following new paragraphs:(2)LimitationThe entitlement of an individual to assistance under subsection (a) pursuant to paragraph (9) of subsection (b) because the individual was a spouse of a person described in such paragraph shall expire on the earlier of—(A)the date that is 15 years after the date on which the person died; and(B)the date on which the individual remarries.(3)Election on receipt of certain benefitsA surviving spouse entitled to assistance under subsection (a) pursuant to paragraph (9) of subsection (b) who is also entitled to educational assistance under chapter 35 of this title may not receive assistance under both this section and such chapter, but shall make an irrevocable election (in such form and manner as the Secretary may prescribe) under which section or chapter to receive educational assistance.; and(3)in paragraph (4), as redesignated by paragraph (1), by striking that paragraph and inserting paragraph (9) of subsection (b).(c)Conforming amendmentSection 3321(b)(4) of title 38, United States Code, is amended by striking an individual and inserting a child.(d)Effective dateThe amendments made by this section shall take effect on the date that is 90 days after the date of the enactment of this Act.